Case 5:16-cv-10444-JEL-MKM ECF No. 1917, PageID.67202 Filed 07/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

                     ORDER FOLLOWING THE
                 JULY 27, 2021 STATUS CONFERENCE

       The Court held a status conference regarding the pending Flint

 Water litigation on July 27, 2021. The Court orders as follows.

       The next status conference will be held on Wednesday August

 25, 2021 at 2:30pm. Parties are to file proposed agenda items in Case

 No. 16-cv-10444 by Wednesday August 11, 2021. Co-Liaison Counsel

 for Individual Plaintiffs should collect proposed agenda items from all

 counsel representing individual plaintiffs and submit those proposed

 items in a single filing. The Court will issue an agenda by Monday

 August 23, 2021.
Case 5:16-cv-10444-JEL-MKM ECF No. 1917, PageID.67203 Filed 07/27/21 Page 2 of 2




       The Court will set aside August 11, 2021 at 2:30pm for a video

 discovery conference, if needed. All discovery dispute submission

 protocols remain the same.


       IT IS SO ORDERED.

 Dated: July 27, 2021                      s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 27, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
